UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForMarch 02, 2016 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . New debt facility in place following completion of refinancing Amec Foster Wheeler announces today it has completed the refinancing of its main debt facilities by entering into a new facility with a syndicate of 20 banks. The new facility, which has three tranches - a three-year £650m term loan, a five-year £650m term loan and a five-year £400m revolving credit facility - replaces the company's existing revolving credit facility and the Foster Wheeler acquisition facility. The interest cover covenant of more than 3.0x remains unchanged, while the net debt to EBITDA covenant is increased to less than 3.75x for the first two years, reducing to less than 3.5x thereafter. No capital repayments are required to be made until 2019 under the terms of the facility. The syndication process was oversubscribed and banks were therefore duly scaled back. The pricing of the facility is in line with previous guidance, and up-front fees were in line for a facility of this type. Ian McHoul, CFO and Interim CEO of Amec Foster Wheeler said: "I am pleased that we have completed this refinancing in line with the schedule we set in November last year. This gives us substantial headroom and marks another important step towards further strengthening our balance sheet." Our results for the year ended 31 December 2015 will be announced on Thursday 10 March, 2016. Contacts: Amec Foster Wheeler plc Julian Walker (media) Rupert Green (investors) + 44 (0)20 7429 7500 Notes to editors Amec Foster Wheeler (www.amecfw.com) designs, delivers and maintains strategic and complex assets for its customers across the global energy and related sectors. With pro-forma 2014 annualised scope revenues of £5.5 billion and over 40,000 people in more than 55 countries, the company operates across the oil and gas industry - from production through to refining, processing and distribution of derivative products - and in the mining, clean energy, power generation, pharma, environment and infrastructure markets. Amec Foster Wheeler shares are publicly traded on the London Stock Exchange and its American Depositary Shares are traded on the New York Stock Exchange. Both trade under the ticker AMFW. Forward-Looking Statements This announcement contains statements which constitute "forward-looking statements". Forward-looking statements include any statements related to the timing, results and success of contracts, and are generally identified by words such as "believe," "expect," "anticipate," "intend," "estimate," "will," "may," "continue," "should" and other similar expressions. Forward-looking statements are subject to various risks and uncertainties, many of which are difficult to predict and generally beyond the control of Amec Foster Wheeler, that could cause actual results and developments to differ materially from those expressed in, or implied or projected by, the forward-looking statements. Amec Foster Wheeler does not undertake to update any of the forward-looking statements after this date to conform such statements to actual results, to reflect the occurrence of anticipated results or otherwise. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:02 March2016 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
